Citation Nr: 1449027	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-33 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a RO hearing before a Decision Review Officer in March 2011, and a transcript of this hearing is of record.  The Veteran and his wife testified before the undersigned Veterans Law Judge at a July 2013 videoconference hearing.  A transcript of this hearing is in the Virtual VA paperless claims file associated with the Veteran's appeal.  

A review of the Veterans Benefits Management System (VBMS) electronic paperless claims file also reveals VA treatment records through March 2013.

In July 2013, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  


FINDINGS OF FACT

1.  In a final July 2005 rating decision, the RO denied the Veteran's petition to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

2.  The evidence received since the July 2005 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  The Veteran served near the demilitarized zone (DMZ) in Korea during the Vietnam War; therefore, exposure to herbicides will be presumed.

4.  The Veteran was diagnosed with diabetes mellitus, type II.

5.  In a final November 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

6.  The evidence received since the November 2004 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

7.  The Veteran was diagnosed with erectile dysfunction.  

8.  The Veteran's erectile dysfunction is a complication of his diabetes mellitus, type II.

9.  The Veteran was diagnosed with CAD.  


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The November 2004 rating decision that denied the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria to establish service connection for diabetes mellitus, type II, to include as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

6.  The criteria to establish service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

7.  The criteria to establish service connection for CAD, to include as secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting the petition to reopen the claims for service connection for diabetes mellitus, type II and for erectile dysfunction; and granting service connection for diabetes mellitus, type II, erectile dysfunction and CAD, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

I. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Diabetes Mellitus, Type II

The Veteran's original claim for service connection for diabetes mellitus, type II, as due to herbicide exposure was denied in an August 1999 rating decision; the appellant did not appeal this decision and it is final.  In a July 2005 rating decision, the Veteran's petition to reopen the claim for service connection for diabetes mellitus, type II, as due to herbicide exposure was denied.  In July 2005, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file an NOD.  In addition, no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the July 2005 rating decision.  Therefore, the July 2005 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).  

In the July 2005 rating decision, the RO found that the Veteran had not presented evidence of treatment or a diagnosis for diabetes mellitus during service or evidence of service in Korea along the DMZ.  

Since the Veteran's last prior final denial in July 2005, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  The Veteran submitted military pay vouchers from July 1966 to December 1967.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The military pay vouchers will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.  

Erectile Dysfunction

In November 2004, the Veteran's claim for service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, was denied.  In November 2004, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the November 2004 rating decision.  Therefore, the November 2004 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).  

In the November 2004 rating decision, the RO denied the Veteran's claim for service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II; the RO found that the Veteran had not presented evidence of treatment or a diagnosis for erectile dysfunction during his active duty service or since his discharge.  There was also no evidence presented that his diabetes mellitus, type II, was etiologically related to his active duty service.  

Since the Veteran's last prior final denial in November 2004, the Board concludes that the new and material evidence requirement has been satisfied.  The Veteran submitted military pay vouchers from July 1966 to December 1967.  This evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The claim of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, is reopened.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).

In addition, VA regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ (i.e. demilitarized zone) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, and ischemic heart disease, which includes coronary artery disease, shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran contends that he was exposed to herbicides while he was stationed at Camp Casey in Korea with A Company, 7th Supply and Transport Battalion, a subordinate unit of the 7th Infantry Division, from December 1966 to January 1968.  Military pay vouchers reflect his service with the unit from July 1966 to December 1967.  His Form DD 214 reflects that his military occupational specialty (MOS) was as a unit and organization supply specialist.  He testified that his duties required him to travel to pick up equipment and other supplies.  See July 2013 Board Hearing transcript.  

A December 2008 buddy statement from C. J. stated that the Veteran was stationed at Camp Casey in Korea from 1966 to 1968.  C. J. wrote that he visited the Veteran many times.  He said that the Veteran was responsible for picking up and transporting supplies along the DMZ.   

The Veteran reported that he had been diagnosed with diabetes in 1991, which was initially treated with oral medication.  See July 2008 VA treatment record. 

A March 2003 statement from the Veteran's private treating physician, Dr. Richardson, documents that the Veteran had been receiving treatment for insulin-requiring diabetes.  

VA treatment records from July 2005 to March 2013 reflect regular treatment for the Veteran's diabetes mellitus, type II.  A July 2008 VA treatment record notes that his current treatment included a restrictive diet, oral medication and a daily injection of insulin.  The records also reflect that the Veteran's diabetes mellitus, type II, was poorly controlled.  See January 2009, February 2009, March 2009, June 2009, and March 2010 VA treatment records.  

A January 2009 VA treatment record documents the Veteran's complaints of erectile dysfunction.  The Veteran was prescribed oral medication and a vacuum pump.  See February 2009 and July 2009 VA treatment records.

At a June 2011 VA examination, the VA examiner found that the Veteran's erectile dysfunction, which was noted to have had its onset in 2004, was a complication of his diabetes mellitus, type II.  The VA examiner based his conclusion on the duration of the Veteran's diabetes, poor control of his diabetes and the onset of the complication of erectile dysfunction in relation to the onset of diabetes.  

A June 2011 VA Ischemic Heart Disease Disability Benefits Questionnaire reflects that the Veteran was diagnosed with coronary artery disease in 1998.  He had undergone quadruple coronary bypass surgery that same year.  He was currently taking continuous medication for his CAD.  No opinion was provided as to the etiology of the Veteran's CAD.  

Based on a careful review of all of the evidence, the Board finds that the Veteran served in Korea from 1966 to 1968 as a supply specialist transporting equipment along the DMZ.  Based on the Veteran's MOS and the credible lay testimony, the Board concludes that the evidence demonstrates that the Veteran is presumed to have been exposed to herbicides while serving in Korea during the Vietnam War.  

The Veteran was diagnosed with diabetes mellitus, type II, as early as 1991, and the medical evidence reflects that he was treated with insulin for his diabetes in March 2003.  Therefore, the Board finds that the Veteran's current diabetes mellitus, type II, was presumptively caused by his herbicide exposure.  As such, service connection for diabetes mellitus, type II, as due to herbicide exposure is granted.  

With regard to the Veteran's service connection claim for erectile dysfunction, the Board finds that service connection is warranted.  The evidence shows that the Veteran has a current diagnosis for erectile dysfunction and that service connection for diabetes mellitus, type II, has been established.  To satisfy a claim for service connection for erectile dysfunction on a secondary basis, the Veteran must show that his erectile dysfunction was proximately due to or the result of his service-connected diabetes mellitus, type II.  The June 2011 VA examiner found that the Veteran's erectile dysfunction was a complication of his diabetes mellitus, type II.  Although the evidence does not definitively establish whether the Veteran's erectile dysfunction began in 2004, as reported by the Veteran, or in 2009 as the VA treatment records reflect, the evidence does show that the Veteran's diabetes mellitus, type II, diagnosis precedes his erectile dysfunction diagnosis.  Therefore, the Board concludes that the Veteran is entitled to service connection for erectile dysfunction as secondary to diabetes mellitus, type II.  

Finally, the Veteran has established that he was diagnosed with CAD in 1998 and was currently receiving medication to treat it.  The record does not include a medical opinion as to the etiology of the Veteran's CAD, to include whether his CAD was proximately due to or the result of his diabetes mellitus, type II.  Nevertheless, CAD is one of the diseases recognized by VA for presumptive service connection where exposure to herbicides during active duty service has been established.  Therefore, as exposure to herbicides is presumed and the Veteran has a current diagnosis for CAD, he is entitled to service connection for CAD on a presumptive basis.  

In sum, resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for diabetes mellitus, type II, erectile dysfunction and CAD are granted.  38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received, and the petition to reopen the claim for entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure is granted.

New and material evidence has been received, and the petition to reopen the claim for entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II is granted.

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure is granted.

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, is granted.  

Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus, type II, is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


